Title: New York Assembly. Motion on an Act for Regulating Elections, [24 January 1787]
From: Hamilton, Alexander
To: 


[New York, January 24, 1787]
A clause in the bill, ordering the judges of election for governor and lieutenant governor, to destroy the whole ballots of every district where there was an excess of even one vote.
This was shewn by Mr. Hamilton to be a very great injustice to the district, as it was in the power of the clerk or any officer, by putting in an additional ballot, to set aside the votes of 500 persons; he therefore moved, that in any case where there was an excess, such excess should be destroyed by lot.
